DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-3 and 6-10 in the reply filed on 04/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/06/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/30/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/05/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in [0092] the processing states that the wire rod is drawn into a wire, but then states that following that, the wire rod is oil cooled and tempered, it is believed that the oil cooling and tempering is intended to refer to the drawn wire rather than the pre-drawn wire rod and it shall be interpreted as such for the purposes of compact prosecution.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  "of higher of" should be "or higher of".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excellent corrosion fatigue resistance" in claims 1 and 6 is a relative term which renders the claims indefinite.  The term "excellent" is not defined by the claim and one of ordinary skill 
The phrase "Mo-based carbide includes 5 weight% or higher of Mo based on carbide" in claims 3 and 8 renders the claims indefinite.  The “based on carbide” at the end of the phrase brings into question how the weight% is being calculated and a person having ordinary skill in the art would not be apprised of the scope of the invention. The Claims shall be interpreted as requiring the Mo-based carbide to be 5 weight% or higher Mo where the Mo content is calculated based on the total weight of the Mo-based carbide.
The phrase "a maximum depth of a corrosion pit of the steel wire is 120 " in claim 9 renders the claim indefinite.  The phrase requires a maximum depth of corrosion pits but the corrosive environment causing the corrosion pits and the time of exposure is not specified in the claim which would both affect the depth of a corrosion pit, so a person having ordinary skill in the art would not be apprised of the scope of the invention. The claim shall be interpreted as requiring a maximum depth of a corrosion pit of the steel wire being 120 µm or less after being exposed to a corrosive atmosphere by the procedure as laid out in [0090] of the instant specification, requiring 14 repetitions of a cycle in which 5% salt water is sprayed onto the wire for 4 hours at 35˚C, followed by drying for 4 hours at 25˚C and 50% humidity, followed by being wet for 16 hours.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkouchi et al. (EP-0657557-A1), hereinafter Ohkouchi, references are made to the English translation provided from EPO.
Regarding Claim 1, Ohkouchi teaches a spring steel (P. 3 L. 5-11) having the composition shown in Table 1.
Table 1
Element
Claim
Ohkouchi
Citation
Relationship
C
0.4-0.7
0.3-0.6
P. 5 L. 20-27
Overlapping
Si
1.3-2.3
1-3
P. 5 L. 29-36
Encompassing
Mn
0.2-0.8
0.1-0.5
P. 5 L. 38-42
Overlapping
Cr
0.2-0.8
0.5-1.5
P. 5 L. 44-50
Overlapping
Cu
0.01-0.4
0.1-1
P. 6 L. 19-25
Overlapping
Ni
0.1-0.6
1 or less
P. 5 L. 52 – P. 6 L. 1
Encompassing
Mo
0.01-0.4
0.1-0.5
P. 6 L. 3-17
Overlapping
0.7[Cr] – 0.76[Cu] – 0.24[Ni]
(-0.14)-0.47
(-0.65)-0.974
By amounts above
Encompassing
Microstructure




Pearlite
Balance
95% or more
P. 8 L. 4-11
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ohkouchi further teaches the microstructure being 95% or more pearlite (P. 8 L. 4-11) which comprises 0-5% ferrite which is within the claimed 50 area% or less of ferrite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ohkouchi does not explicitly disclose the claimed 8.0x104 count/mm2 or higher of Mo-based carbides.
Examiner notes that according to [0083]-[0085] of the instant specification, the claimed carbides may be precipitated by hot rolling at 800-1000˚C followed by coiling and cooling such that the wire rod is at 600-700˚C for 31 seconds or more.
Ohkouchi further teaches the production of the spring steel comprising hot rolling at 850-1050˚C followed by cooling from 700-900˚C down to 500˚C at 0.5-3˚C/sec (P. 8 L. 15-21) and further teaches the cooling being performed after the hot rolled steel is wound in a loop (P. 8 L. 28-36) which would result in the wire rod being at 600-700˚C for 33.3-200 seconds which overlaps the claimed hot rolling at 800-1000˚C and is within the claimed coiling and cooling such that the wire rod is at 600-700˚C for 31 seconds or more.
Since Ohkouchi teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the spring steel of Ohkouchi to exhibit the claimed 8.0x104 count/mm2 or higher of Mo-based carbides.


Table 2
Element
Claim (one or more of)
Ohkouchi (at least one kind of)
Citation
Relationship
V
0.01-0.2
0.01-0.5
P. 6 L. 27-33
Overlapping
Ti
0.01-0.15
0.01-1
P. 6 L. 51-56
Overlapping
Nb
0.01-0.1
0.01-1
P. 6 L. 35-41
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Ohkouchi teaches the claim elements as discussed above. Ohkouchi does not explicitly teach the claimed Mo-based carbides being 5 weight% or higher Mo.
Examiner notes that according to [0085] of the instant specification, the previously discussed cooling such that the wire rod is at 600-700˚C for 31 seconds or more results in carbides including Mo as a main ingredient.
Since Ohkouchi teaches the composition and processing according to the specification as discussed above, a person having ordinary skill in the art would expect the spring steel of Ohkouchi to exhibit the specification’s carbides including Mo as a main ingredient, and a person having ordinary skill in the art would further consider a main ingredient to comprise more than 5% of the content by weight. Thus, a person having ordinary skill in the art would expect the spring steel of Ohkouchi to exhibit the claimed Mo-based carbides being 5 weight% or higher Mo.


Ohkouchi does not explicitly disclose the claimed steel wire having a microstructure of tempered martensite.
Examiner notes that according to [0092]-[0094] of the instant specification, the claimed microstructure of tempered martensite may be obtained by further processing the claimed wire rod by drawing the wire rod, heating to 850-1000˚C, holding for 1 minute or longer, oil-cooling the wire to 25-80˚C, and tempering the wire at 350-500˚C.
Ohkouchi further teaches the drawn wire being kept at 925˚C for 10 minutes, oil-quenched, and tempered at 400˚C (P. 9 L. 14-28) which is within the claimed heating the wire to 850-1000˚C, holding for 1 minute or longer, and tempering at 350-500˚C and encompasses the claimed oil-cooling the wire to 25-80˚C.
Since Ohkouchi teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the spring steel wire of Ohkouchi to exhibit the claimed steel wire having a microstructure of tempered martensite.

Regarding Claim 7, Ohkouchi teaches the claim elements as discussed above. Ohkouchi teaches ranges of V, Ti, and/or Nb which overlap the claimed ranges as discussed above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Examiner notes that according to [0087] of the instant specification, the Mo-based carbides are created when a wire rod is manufactured, and are not changed during a heating and cooling process when a steel wire is manufactured.
Thus, a person having ordinary skill in the art would expect the spring steel wire according to Ohkouchi to exhibit the same claimed Mo-based carbides being 5 weight% or higher Mo as the spring steel according to Ohkouchi as discussed above.

Regarding Claim 9, Ohkouchi teaches the claim elements as discussed above. Ohkouchi does not explicitly teach the claimed maximum depth of a corrosion pit of the steel wire being 120 µm or less after being exposed to 14 repetitions of a cycle in which 5% salt water is sprayed onto the wire for 4 hours at 35˚C, followed by drying for 4 hours at 25˚C and 50% humidity, followed by being wet for 16 hours.
Examiner notes that according to [0086] of the instant specification, the claimed corrosion properties may be obtained by having a steel wire having a tempered martensite single phase, and 8x104 count/mm2 or higher of Mo-based carbides.
Since the spring steel wire according to Ohkouchi exhibits the specification’s tempered martensite single phase and  8x104 count/mm2 or higher of Mo-based carbides as discussed above, a person having ordinary skill in the art would expect the spring steel wire of Ohkouchi to exhibit the claimed maximum depth of a corrosion pit of the steel wire being 120 µm or less after being exposed to 14 repetitions of a cycle in which 5% salt water is sprayed onto the wire for 4 hours at 35˚C, followed by drying for 4 hours at 25˚C and 50% humidity, followed by being wet for 16 hours.

Regarding Claim 10, Ohkouchi teaches the claim elements as discussed above. Ohkouchi further teaches the drawn, quenched, and tempered spring steel wire exhibiting a tensile strength of 1902-2053 MPa (Table 3) which is within the claimed tensile strength of the steel wire is 1800 MPa or higher.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-14 of copending Application No. 16/651726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736